Citation Nr: 0018594	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96-48 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
postoperative bunionectomy of the left great toe.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran was in active service from 
January 1979 to December 1987 and from October 1988 to May 
1989.  At present, after remand to the RO for additional 
development, the veteran's case is once again before the 
Board for appellate review.


FINDINGS OF FACT

1.  In a June 1988 rating decision, the veteran was denied 
service connection for status post bunionectomy of the great 
toes.

2.  In a September 1994 Board decision, the Board declined to 
reopen the veteran's claim of entitlement to service 
connection for the residuals of a bunionectomy of the left 
foot; this decision is final. 

3.  The evidence associated with the claims folder since the 
September 1994 Board decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.





CONCLUSIONS OF LAW

1.  The September 1994 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).

2.  The appellant has not submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
postoperative bunionectomy of the left great toe, and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. §§ 20.1105, 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law grants a period of 1 year from the date of the notice 
of the result of the initial determination for the filing of 
a notice of disagreement; otherwise, that decision becomes 
final and is not subject to revision in the absence of new 
and material evidence or clear and unmistakable error.  See 
38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.105(a) (1999).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened and reviewed.  See 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

Consideration of whether new and material evidence has been 
submitted is required before the merits of a claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether a claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, 12 Vet. App. 203 
(1999) (en banc), the United States Court of Appeals for 
Veterans Claims (the Court), citing Elkins v. West 12 Vet. 
App. 209 (1999) (en banc), held that the two-step process set 
out in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 

In a June 1988 rating decision, the veteran was denied 
service connection for status post bunionectomy of the great 
toes on the grounds that the evidence showed that such 
disorder existed prior to service and that it was not 
aggravated beyond its normal progress during service.  The RO 
also noted that the veteran underwent surgery for this 
condition during his service, but that this surgery was 
remedial in nature.  Subsequently, in a September 1994 Board 
decision, the Board declined to reopen the veteran's claim of 
service connection for the residuals of a bunionectomy of the 
left foot on basically the same grounds as the RO.  At 
present, as the veteran has attempted once again to reopen 
his claim of service connection, his case is before the Board 
for appellate review.  However, because the September 1994 
Board decision is deemed to be a final disallowance, the 
appellant's claim may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 
C.F.R. § 3.156(a). 

In this case, since the September 1994 final adjudication, 
the additional evidence in the file which is related to this 
issue includes an April 1996 VA examination report which 
notes a history of left bunionectomy, performed as corrective 
surgery, in 1987.  At that time, the veteran complained of 
pain on extended walking and weight bearing, and reported he 
favored his big toe when he walked.  Upon examination, he was 
able to stand on his toes with pain in the left toe, and was 
able to stand on both heels.  However, he stood on the left 
leg guardedly due to pain and was able to squat only 3/4th of 
the way due to pain on the left knee and on the base of the 
left big toe.  He was also unable to jump or jog or run 
because of the pain.  His assessment was left foot with 
residuals of bunionectomy of the first metatarsal bone, 
healed, with localized tenderness in the area, and pain on 
weight bearing and on toe standing on the left foot.

An April 1998 statement from Leonard R. Jubert, D.P.M., notes 
the veteran reported his left foot pain began while on active 
service and that he underwent corrective surgery at the hands 
of military personnel in 1987, but that such surgery failed 
to eliminate the pain in the left great toe.  Dr. Jubert's 
assessment was that the veteran had degenerative joint 
disease in the first left metatarsophalangeal joint with 
decreased range of motion.

Records from the Northwestern Internist received in February 
1999 and records from the Humana Health Care Plans dated from 
October 1992 to October 1997 describe the treatment the 
veteran received for various health problems, including his 
left big toe problems, and a history of chronic knee pain and 
pes planus.  Specifically, the records from the Humana Health 
Care Plans contain October 1992 notations indicating a 
history of bunionectomy of the left foot and a reported three 
month period of abnormal walking.  Furthermore, these records 
contain a November 1992 radiology report noting a deformity 
of the left first metatarsophalangeal joint probably related 
to surgery, perhaps for bunions, as the head appeared to have 
abnormal contour on its medial aspect.  The radiology report 
also revealed slight bowing deformity, which was deemed a 
possible congenital deformity, and flexion deformity of the 
distal interphalangeal joint of the 5th toe.  

Lastly, during the October 1997 RO hearing, the veteran 
testified that he underwent a bunionectomy of the left foot 
when he was 13 years old, and that his left big toe remained 
asymptomatic until about 1985 or early 1986.  Since then, his 
symptoms remained continuous until his in-service surgery.  
He also testified that the rigors of in-service training 
caused a recurrence and aggravation of his left big toe 
condition.  Moreover, in a February 1999 statement, the 
veteran indicated that his in-service surgery was 
"corrective" in nature, which means it was performed in 
order to correct an in-service aggravation of the toe 
condition.  As well, he noted that he was not provided 
adequate post surgery therapy for about four months, which 
worsened his condition. 

After a review of the additional evidence submitted 
subsequent to the September 1994 Board decision, the Board 
finds that the veteran has not submitted new and material 
evidence which would allow a reopening of his claim.  The 
additional evidence submitted essentially continues to lack 
evidence that the veteran's pre-service left great toe 
disorder was aggravated during his service.  Specifically, 
the Board finds that the medical records/evidence submitted 
mostly describes the treatment the veteran has received since 
the early 1990s for his left great toe disorder; however, 
such records lack any evidence which would warrant a 
reopening of the veteran's claims, such as medical evidence 
showing any indicia of in-service aggravation.  At present, 
the only evidence submitted since the September 1994 Board 
decision, which discusses an in-service aggravation of the 
claimed disorder, are the veteran's statements in 
correspondence and during the October 1997 RO hearing.  
However, these statements, without the support of medical 
evidence, are insufficient to reopen the veteran's claim.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); see Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see Espiritu v. Derwinski, 
2 Vet. App. 292, 294-95 (1991).

As noted in Hodge, "the ability of the Board to render a 
fair, or apparently fair, decision may depend on the 
veteran's ability to ensure the Board has all potentially 
relevant evidence before it," and the Federal Circuit stated 
further, that some new evidence may "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155 F.3d at 1363.  Given the above discussion, the 
Board finds that the evidence submitted since the last prior 
final decision in September 1994 does not satisfy this 
requirement.  

As such, the Board finds that the additional evidence 
submitted, when considered alone or in conjunction with all 
of the evidence of record, is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  And, as the evidence submitted is not "new 
and material" as contemplated by law, this evidence does not 
provide a basis to reopen the veteran's claim of service 
connection for postoperative bunionectomy of the left great 
toe.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).


ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for postoperative 
bunionectomy of the left great toe, and the benefit sought on 
appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

